

112 HR 3499 IH: Rural Veterans Mental Health Care Improvement Act
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3499IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mrs. Kirkpatrick (for herself, Mr. DeFazio, Mr. Hinojosa, Ms. Brownley of California, Mr. Barber, Mrs. Napolitano, Mr. Grijalva, Mrs. Christensen, Ms. Sinema, Mr. Michaud, Mr. Rahall, Mr. Lowenthal, Ms. Kuster, Mrs. Davis of California, Ms. Shea-Porter, Mr. Honda, Mr. Enyart, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo provide for advance appropriations for certain information technology accounts of the Department of Veterans Affairs, to include mental health professionals in training programs of the Department, and for other purposes.1.Short titleThis Act may be cited as the Rural Veterans Mental Health Care Improvement Act.2.Advance appropriations for accounts for health-related information technology for the Department of Veterans Affairs(a)Advance appropriations for information technology accountsSection 117(c) of title 38, United States Code, is amended by adding at the end the following:(4)Accounts, including subaccounts of the Accounts referred to in paragraphs (1) through (3), providing funds for information technology..(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2014, and shall apply with respect to fiscal years beginning on or after that date.3.Inclusion of mental health professionals in the education and training program for health personnel of the Department of Veterans Affairs(a)In generalIn carrying out the education and training program required under section 7302(a)(1) of title 38, United States Code, the Secretary of Veterans Affairs shall include education and training of marriage and family therapists and licensed professional mental health counselors.(b)FundingThe Secretary shall apportion funding for the education and training program equally among the professions included in the program.4.Provision of mental health services for families of certain veterans at facilities of the Department(a)Provision of mental health services at Department facilitiesSubsection (e) of section 304 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1712A note; Public Law 111–163) is amended—(1)by striking peer outreach and peer support services and inserting services; and(2)by striking The Secretary shall carry out the services and inserting “The Secretary shall carry out—(1)the services;(3)by striking the period at the end and inserting ; and; and(4)by adding at the end the following new paragraph:(2)the mental health services required by subsection (a)(2) at or through Department medical centers..(b)Definition of mental health servicesSuch section is further amended by striking subsection (f) and inserting the following:(f)DefinitionsIn this section:(1)Mental health servicesThe term mental health services includes outpatient mental healthcare referred to in section 17.38(a)(1)(i) of title 38, Code of Federal Regulations (as in effect on the day before the date of enactment of this Act).(2)Vet centerThe term vet center means a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code..5.Report on provision of telemedicine services(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the following:(1)Issues that may be impeding the provision by the Department of Veterans Affairs of telemedicine services for veterans, including the following:(A)Statutory or regulatory restrictions.(B)Licensure or credentialing issues for any provider practicing telemedicine with veterans who live in a different State than the provider.(C)Limited broadband access in rural areas.(D)Limited information technology resources or capabilities.(E)Long distances veterans must travel to access a facility or clinic with telemedicine capabilities.(F)Insufficient liability protection for providers.(G)Reimbursement issues faced by providers.(H)Travel limitations for providers that are unaffiliated with the Department and are participating or seeking to participate in a telemedicine program of the Department.(2)Actions taken to address the issues identified in paragraph (1).(3)An update on efforts by the Department to carry out the initiative of teleconsultation for the provision of remote mental health and traumatic brain injury assessments required by section 1709A of title 38, United States Code.(4)An update on efforts by the Department to offer training opportunities in telemedicine to medical residents, as required by section 108(b) of the Janey Ensminger Act (Public Law 112–154; 38 U.S.C. 7406 note).(5)An update on efforts by the Department to, in partnership with primary care providers, install video cameras and instruments to monitor weight, blood pressure, and other vital statistics in the homes of patients.(b)Telemedicine definedIn this section, the term telemedicine means the use by a health care provider of telecommunications to assist in the diagnosis or treatment of a patient’s medical condition.